Citation Nr: 1816249	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  11-05 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a thyroid disorder, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to November 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the period on appeal jurisdiction has transferred between St. Petersburg, Florida and Buffalo, New York.

The Veteran presented testimony before the undersigned at a hearing in June 2013.  A transcript is associated with the claims folder.

The case was most recently before the Board in January 2017 when it was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to the issues identified above, the Board remanded issues of entitlement to service connection for sciatica, entitlement to special monthly compensation based on the need for aid and attendance, entitlement to automobile and adaptive equipment or adaptive equipment only, and entitlement to specially adapted housing.  Subsequently, RO rating decisions dated in October 2017 and December 2017, favorable decisions were made on those claims.  Therefore, these issues are no longer on appeal before the Board. 


FINDING OF FACT

The preponderance of the competent evidence of record does not show that the Veteran's thyroid disorder is related to service, to include as a result of any exposure to herbicides or chemicals.

CONCLUSION OF LAW

The criteria for service connection for thyroid disorder to include as a result of exposure to herbicides, have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a thyroid disorder, to include as due to exposure to herbicides in service.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  38 C.F.R. § 3.309 (e).  The list of diseases does not include thyroid disorder.

Notwithstanding the foregoing presumptive provisions, a claimant is not precluded from establishing service connection for a disease claimed to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155 (1997).  

Service treatment records do not reveal any complaint, diagnosis, or treatment for any thyroid disorder.  Upon examination at retirement from service in August 1987 the Veteran's endocrine system was reported to be normal. 

The Veteran's service personnel records reveal that he worked in vegetation control and was responsible for the receipt, storage, and transfer of aviation fuels.  As such, the Board notes that it is likely the Veteran was exposed to chemicals.  

In a December 2006 VA treatment note the Veteran asked what a heterogeneous thyroid was and whether labs would be ordered.  In January 2015 the Veteran was noted to have a multinodular goiter caused by growth of thyroid gland tissue.  

In March 2015 it was noted that thyroid nodules were found incidentally on computed tomography (CT) of the thorax.  He was told in 2003 that he had "cellular changes" in his thyroid after a radiology test.  The provider reviewed the record and commented on a December 2006 CT that showed thyroid nodules/heterogeneity and an ultrasound in January 2015 that showed multiple small nodules bilaterally.  It was noted that there was a notation of an ultrasound of his thyroid in January 2007 but there was no report or films available.  The provider's impression was multinodular goiter.  Thyroid nodules were common as people get older and most are not cancerous.  There were no worrisome features on the ultrasound and they had apparently been there for many years.  

In a private treatment note dated in November 2015, the Veteran was noted to have thyroid nodules.  A PET CT scan showed abnormal uptake in the right thyroid lobe.  The PET CT scan note, dated in November 2015, indicated that there was mild increased activity within the right thyroid lobe.  The impression was abnormal hypermetabolic activity seen within the right thyroid lobe.

At the hearing before the undersigned the Veteran reported that he did not have a diagnosis of a thyroid disorder other than what an x-ray technician told him with regard to cellular changes.  The Veteran reported at his hearing before the undersigned that he handled jet fuel in service (JPTS).

Information submitted by the Veteran reveal that the chemicals trichloroethylene (TCE) and perchloroethylene (PCE) were detected in active on-base drinking water in 1991 and 1998.

Pursuant to the January 2017 remand, the Veteran was afforded a VA examination in August 2017, during which the examiner noted a diagnosis of euthyroid multinodular goiter.  The examiner reported that the Veteran stated that in 2001 he had a thyroid neck x-ray and the technician told him he had the thyroid condition.  However, the examiner was unable to locate the examination in the medical records.  Then in 2015 the Veteran was diagnosed with multinodular goiter.  He did not have a biopsy.  The Veteran did not have to take thyroid medication.  The Veteran stated there was no family history of thyroid problems.  The Veteran stated that he had difficulty turning his head to the right and that may be due to his cervical spine degeneration.  The Veteran had an echogram thyroid B-scan in January 2015 that revealed a multinodular goiter.

The Veteran had not had any treatment for a thyroid or parathyroid condition.  He did not have any findings, signs or symptoms of hyperthyroid, hypothyroid, hyperparathyroid, or hypoparathyroid conditions.  The Veteran did not have symptoms due to pressure on adjacent organs such as the trachea, larynx, or esophagus attributable to a thyroid condition.  

The examiner rendered the opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the rationale that the Veteran's service treatment records were silent for any thyroid issues.  The exit examination dated in August 1987 noted the neck to be normal.  The multinodular goiter was diagnosed many years after military service.  The examiner cited literature that stated

Multinodular goiter (MNG) is the most common of all the disorders of the thyroid gland.  MNG is the result of the genetic heterogeneity of follicular cells and apparent acquisition of new cellular qualities that become inheritable.

The examiner further stated that there was no aggravation of the Veteran's condition.  The Veteran's thyroid condition was only noted on sonogram.  The gland was not palpable and the Veteran's thyroid function was normal.  The examiner reported that, commonly, the thyroid condition is discovered in the course of an examination for some other condition, as happened in the Veterans case when he had a CT scan of his cervical spine.  There was no medical nexus between the Veterans thyroid condition and in service exposure to chemicals.  The examiner continued to discuss literature regarding jet fuel, TCE, PCE, Agent Orange, and silvex.

Service connection for a thyroid condition, to include as due to exposure to herbicides and chemicals, is not warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any thyroid disability.  After examination in August 2017 the opinion was rendered that the Veteran's thyroid disability was less likely than not incurred in or caused by service.  The examiner provided the rationale that the Veteran's service treatment records did not reveal any thyroid issues and that upon examination at separation from service the Veteran's neck was normal.  The examiner continued to indicate that the disability was the most common of all the disorders of the thyroid gland and that it was the result of the genetic heterogeneity of follicular cells and apparent acquistion of new cellular qualities that become inheritable.  With regard to the Veteran's conceded exposure to chemicals in service, the examiner noted that there was no medical nexus between the Veteran's thyroid condition and his in service exposure to chemicals.  As rationale, the examiner discussed literature regarding jet fuel, TCE, PCE, Agent Orange, and silvex.  Finally, without conceding exposure herbicides in service, the Board notes that the Veteran's thyroid disability is not a disability for which presumptive service connection is warranted based upon exposure to herbicides and the examiner did not associate the Veteran's disability with any exposure to herbicides.  See 38 C.F.R. §§ 3.307, 3.309; Combee, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board has considered the Veteran's assertions that his disability is related to service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the question of etiology here extends beyond an immediately observable cause-and-effect relationship and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Therefore, as it is not at least as likely as not that the Veteran's thyroid disability was incurred in or related to the Veteran's active service, to include any exposure to chemicals in service, service connection is denied.



ORDER

Service connection for a thyroid disorder, to include as due to exposure to herbicides, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


